DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficiently” in claim 1 is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “sufficiently” in the claim does not provide a clear parameter as to how much is necessary and may include whatever is enough to allow a tear.  The term will be interpreted as to whatever is enough/necessary to allow for a tear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coscarella (US 20150323103) in view of Haynes et al. (US 20140084549).
 	Regarding claims 1, 11 and 20, Coscarella et al. discloses a flashing piece 100 Fig. 13 (and method for installing), comprising: an outer portion 102, defining an opening and made of a first polymeric material (Tyvek); and an inner portion 110, joined to said outer portion about said opening and extending across and covering said opening; and c) wherein said inner portion is made of a second polymeric material (rubber) that is more flexible and elastic than said outer material and is in most places of a first thickness.  However, Coscarella fails to explicitly disclose indented rings on the inner portion.  Haynes et al., shows this to be well known in the art.  Haynes et al. discloses the use of indented rings 23 sufficiently thinner than a thickness of the rest of an inner portion 21 Fig. 5 of flashing piece 20.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the inner portion of may have the same shape or they may be of different shapes (emphasis added) to accommodate different types of elongate members within the one gland 10.
 	Regarding claims 2 and 12, the combination discloses wherein said outer portion 102 includes raised features (25 of Haynes et al.) that collectively form down channels capable of unobstructed water flow. 	Regarding claims 3, 13 and 17, the combination discloses wherein said raised features (25 of Haynes et al.) are vertically oriented raised ribs. 	Regarding claim 4, the combination discloses further wherein said inner portion 110 defines more than two of said indented rings (23 of Haynes et al.). 	Regarding claim 5, the combination discloses  wherein said outer portion 102 is made of polymeric material (Tyvek, i.e. polyethylene). 	Regarding claim 6, the combination discloses the invention as claimed above but fails to explicitly disclose wherein said outer portion is made of one material taken from a group consisting essentially of polyvinyl chloride and polyamide. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claims 7 and 18, the combination discloses wherein said inner portion 110 further defines a thinned spot (23 of Haynes et al.), that can be easily broached to create an In re Aller, 105 USPQ 233. 	Regarding claim 9, the combination discloses wherein said inner portion 110 is generally between 1 mm thick and 3 mm thick (Para. 0054). 	Regarding claim 14, the combination discloses wherein said framing 14 includes sheathing 18, and wherein a hole is formed in said sheathing to accommodate said pipe 16. 	Regarding claims 16 and 19, the combination discloses a pipe installation Fig. 12, comprising: a) a wall 14, including an exterior weather barrier 18, defining a through-hole 12; b) an interior weather barrier, including a frame and a layer of fluid impenetrable sheets, over said frame; c) a flashing piece 100 joined to said frame, and having: an outer portion 102, defining an opening and made of a first polymeric material;  an inner portion 110, made of a second polymeric material that is more flexible and elastic than said outer material, joined to said outer portion about said opening and extending across and partially covering said opening; and wherein . 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. Applicant argues that the Hayes reference does not disclose tear propagation (claim 11), nor a seal construction with circular indents sufficiently deep to permit tear propagation.  This is not persuasive since the Hayes reference clearly discloses the purpose of the indented rings as tear guide to be propagated from the rest of the surface as similarly disclose in the present application “A set of indented rings 16 are defined in portion 14. As shown in FIGS. 3 and 4, each of these permit an installer to start a tear 20, using a knife 22” (also see Para. 0021 of the present Published application)
 	Applicant further argues that there is nothing in the asserted prior art of an inner portion defining thinned spots. As noted above, a “spot” is different from a ring or a circle. We do not refer to the rings of Saturn as “spots,” but there is a red spot on Jupiter (not a ring). There is a big difference between a “spot” and a “ring.”  This is not persuasive since as Applicant has defined a spot being “a small area of surface that is different from other others” (also see Applicant’s remarks page 8, lines 10-may have the same shape or they may be of different shapes (emphasis added) to accommodate different types of elongate members within the one gland 10.
 	Applicant further argues that the Coscarella reference does not teach a flashing piece that has an inner portion that is more flexible than the outer portion.  This is not persuasive since as discussed above the Coscarella reference discloses an outer portion 102, defining an opening and made of a first polymeric material (Tyvek, polyethylene); and an inner portion 110, joined to said outer portion about said opening and extending across and covering said opening; and c) wherein said inner portion is made of a second polymeric material (rubber) that is more flexible and elastic than said outer material (i.e. rubber has more elasticity than polyethylene).
 	Applicant further argues that the Haynes reference does not disclose an outer portion including “raised features that collectively form down channels ... .” First, the Office has not defined an “outer portion” in Haynes.  This is not persuasive since the Hayes reference is in combination with Coscarella both of which have inner and outer portions, Coscarella was used to teach thinned areas on a surface to be torn therefrom and which is clearly illustrated by Coscarella outer portion 22.  Moreover, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	With regards to the argument of whether or not the Hayes reference shows “raised features”, this is not persuasive since the Hayes reference does in fact show raised features 25, which are capable of forming water channels therebetween.  Moreover, [A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)


	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.